              Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 1 of 35



 1                                                                      Honorable John C. Coughenour

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8    CHARLES G. MOORE AND KATHLEEN F. )
      MOORE,                                 )              Case No. 2:19-cv-01539-JCC
 9                                           )
               Plaintiffs,                   )              UNITED STATES’ MOTION TO
10                                           )              DISMISS
               v.                            )
11                                           )              NOTE ON MOTION CALENDAR:
      UNITED STATES OF AMERICA,              )              April, 27 2020
12                                           )
               Defendant.                    )              ORAL ARGUMENT REQUESTED
13    _______________________________________)

14          The United States of America moves to dismiss this case under Fed. R. Civ. P. 12(b)(6)

15   for failure to state a claim upon which relief can be granted. In support of this motion, the United

16   States submits the following:

17

18

19

20

21

22

23

24
      U.S. Motion to Dismiss                                          U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                    Tax Division, Western Region
                                                                      P.O. Box 683
                                                                      Washington, D.C. 20044
                                                                      Telephone: 202-616-3822
                     Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 2 of 35



 1                                                          TABLE OF CONTENTS

 2   INTRODUCTION .......................................................................................................................... 1
     BACKGROUND ON SECTION 965............................................................................................. 3
 3
        I.      Subpart F .............................................................................................................................. 3
 4      II.          TCJA and Amended § 965 ............................................................................................... 5
     LEGAL STANDARD UNDER RULE 12(b)(6) ............................................................................ 7
 5
     ARGUMENT .................................................................................................................................. 8
 6      I.      Introduction .......................................................................................................................... 8
        II.   Section 965 defines what is currently included in income, and fits squarely within the
 7
        Sixteenth Amendment. .............................................................................................................. 10
 8            A.     Subpart F, and in particular, including undistributed foreign earnings within income,
              is constitutional. .................................................................................................................... 10
 9            B.        Taxpayers are regularly subject to tax on income that is not distributed to them.
                        ………………………………………………………………………………………. 12
10
              C.    Tax imposed on a corporation’s accumulated earnings is constitutional, even in the
11            absence of a realization event. .............................................................................................. 13
        III. Apportionment is irrelevant to income tax; the Moores’ claim that § 965 is a direct tax
12      is unavailing. ............................................................................................................................. 14
        IV.          Section 965 operates prospectively. ............................................................................... 17
13
              A.    The legal standard on retroactivity first examines the statutory text, then its practical
14            application. ............................................................................................................................ 17
              B.        On its face and by its own terms, § 965 is not retroactive. ......................................... 18
15
              C.        Section 965 has no retroactive effect when applied. .................................................. 20
16                 1. Measuring current income with reference to past conduct does not make § 965
                   retroactive. ........................................................................................................................ 21
17                    (a) Subpart F inclusions based on prior year earnings have been upheld as non-
                      retroactive. .................................................................................................................... 21
18
                      (b)      Other taxes on income derived from prior earnings have been upheld. .............. 21
19                    (c) Taxes on income derived from prior contracts have been upheld as non-
                      retroactive. .................................................................................................................... 22
20                 2. Frustrated expectations do not make § 965 retroactive. ............................................ 24

21      V.         Under Carlton, § 965 has both a legitimate purpose and rational means. ........................ 26
     CONCLUSION ............................................................................................................................. 31
22

23

24
      U.S. Motion to Dismiss                                                                            U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                                                      Tax Division, Western Region
                                                                                                        P.O. Box 683
                                                                                                        Washington, D.C. 20044
                                                                                                        Telephone: 202-616-3822
              Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 3 of 35



 1                                           INTRODUCTION

 2          In 2017, Congress changed the law governing the tax treatment of the active earnings of

 3   foreign corporations controlled by United States shareholders—commonly known as controlled

 4   foreign corporations or “CFCs.” The United States previously had a system of worldwide

 5   taxation under which a CFC’s active earnings generally were taxed only when distributed to

 6   shareholders or otherwise repatriated. Many CFCs kept large amounts of earnings offshore due

 7   to the tax-deferral benefits offered. The new law ended the taxation on the distribution of

 8   previously untaxed CFC earnings for many taxpayers, as part of a shift to a more territorial tax

 9   system. But in order to prevent a windfall when CFCs repatriated their previously untaxed

10   earnings, the law required that the CFCs’ United States shareholders report those accumulated

11   earnings as income in the United States as if they had been repatriated. Under the new law, the

12   accumulated earnings are taxed generally at a lower rate than they would have been had they

13   been repatriated under prior law. Not satisfied with this beneficial treatment, plaintiffs Charles

14   and Kathleen Moore seek to void the new law by claiming that Congress violated the

15   Constitution in enacting the statute. Although the amounts at stake in this case are relatively

16   small, if the Moores’ arguments prevail, it could result in the avoidance of billions in taxes on

17   accumulated offshore earnings by many of the largest multinational corporations in the United

18   States, a consequence clearly at odds with Congress’s intent in enacting the statute.

19          The new law was codified at 26 U.S.C. § 965, under the Tax Cuts and Jobs Act of 2017

20   (“TCJA”). 26 U.S.C. § 965 requires United States shareholders of a specified foreign corporation

21   (which includes a CFC) to include in income a pro rata share of the corporation’s post-1986

22   accumulated earnings that were previously untaxed. Accordingly, the Moores’ income in 2017

23   included a pro rata share of the previously untaxed accumulated earnings of KisanKraft Limited,

24
      U.S. Motion to Dismiss                   1                       U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                     Tax Division, Western Region
                                                                       P.O. Box 683
                                                                       Washington, D.C. 20044
                                                                       Telephone: 202-616-3822
                  Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 4 of 35



 1   an Indian CFC in which Mr. Moore is a 13-percent owner. Complaint (Dkt. No. 1), ¶¶ 15-23.

 2   This additional income increased their 2017 income tax liability. Id., ¶¶ 21-23. The Moores now

 3   seek a refund for the portion of their 2017 income taxes attributable to the § 9651 income

 4   inclusion. Id., ¶¶ 24, 44-45. The Moores claim that the “mandatory repatriation tax” in § 965 is

 5   unconstitutional for two reasons: first, that it is an unapportioned direct tax in violation of the

 6   Apportionment Clause (Count One), and second, that it is a retroactive tax in violation of the

 7   Fifth Amendment’s Due Process Clause (Count Two). Id., ¶¶ 31-43.

 8              The Moores’ first claim fails because § 965 is not a direct tax. Section 965 is one of

 9   several provisions that define what is included in a taxpayer’s income under subpart F of the

10   Internal Revenue Code (relating to CFCs). Like many internal revenue laws, § 965 provides that

11   undistributed earnings—income that is attributable, but not distributed to, taxpayers—may be

12   included in income. Courts have consistently upheld such laws as constitutional under the

13   Sixteenth Amendment. In particular, courts have upheld other subpart F provisions that measure

14   income inclusions based on undistributed foreign earnings. Further, a direct tax is generally

15   limited to a property tax or a capitation tax. Section 965 is neither. Therefore, the Moores’

16   Apportionment Clause challenge should be denied.

17              The Moores’ second claim fails because § 965 is not retroactive. By its own terms, § 965

18   operates prospectively. Section 965’s effective date is the date of its enactment, and it applies to

19   tax years ending, at the earliest, in 2017 or 2018. Section 965 has no retroactive effect in practice

20   either. It increases affected taxpayers’ income going forward, without punishing prior tax

21   deferral. While § 965 calculates current income by reference to past earnings, courts have upheld

22   analogous tax laws as non-retroactive when they measure current income with reference to past

23
     1
         Unless otherwise indicated, all section references in this motion are to Title 26 of the U.S. Code.
24
         U.S. Motion to Dismiss                           2                           U.S. DEPARTMENT OF JUSTICE
         (Case No. 2:19-cv-01539-JCC)                                                 Tax Division, Western Region
                                                                                      P.O. Box 683
                                                                                      Washington, D.C. 20044
                                                                                      Telephone: 202-616-3822
                 Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 5 of 35



 1   conduct. In addition, taxpayers accept the risk that laws can change at any time; frustrated

 2   expectations do not amount to a cause of action. Thus, the Moores’ Due Process Clause

 3   challenge should also be rejected.

 4             Because the Moores do not state a plausible claim to relief, their Complaint should be

 5   dismissed under Rule 12(b)(6).

 6                                      BACKGROUND ON SECTION 965

 7             Until very recently, the United States had a longstanding system of worldwide taxation,

 8   in which subpart F played a key role by ensuring CFC income was taxed appropriately. Congress

 9   decided to alter the tax system in 2017 by making it more territorial. This created the need for

10   § 965 as part of a transition to a different method of taxing CFC income, as explained below.

11              I.   Subpart F

12             Subpart F of the Internal Revenue Code (§§ 951-964) was enacted in 1962 to prevent

13   U.S. taxpayers from deferring tax by funneling movable income—such as dividends, interest,

14   rents, and royalties—through controlled foreign corporations (or CFCs).2 Revenue Act of 1962,

15   Pub. L. No. 87-834, § 12, 76 Stat. 960, 1006 (1962); H.R. Rep. No. 87-1447, at 57–58 (1962),

16   reprinted in 1962-3 C.B. 405, 461–62; H.R. Doc. No. 87-140, at 6–8 (1961); see generally 26

17   U.S.C. §§ 951-959. Congress perceived CFCs as ripe for abuse because of the shareholders’

18   degree of control, especially if a CFC was located in a “tax haven” where shareholders could

19   avoid tax until the CFC’s income was distributed to them. S. Rep. No. 87-1881, at 78–79 (1962),

20   reprinted in 1962-3 C.B. 707, 784–85; H.R. Rep. No. 87-1447, at 57–58, 1962-3 C.B. at 461–62;

21   Dougherty v. Comm’r, 60 T.C. 917, 928 (1973).

22
     2
      A CFC is a foreign corporation more than 50% of which, by vote or value, is owned (within the meaning of § 958)
23   by United States shareholders. 26 U.S.C. § 957(a); infra note 3 (defining “United States shareholder”).

24
         U.S. Motion to Dismiss                     3                         U.S. DEPARTMENT OF JUSTICE
         (Case No. 2:19-cv-01539-JCC)                                         Tax Division, Western Region
                                                                              P.O. Box 683
                                                                              Washington, D.C. 20044
                                                                              Telephone: 202-616-3822
                 Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 6 of 35



 1             Subpart F has retained the same basic structure since 1962. The framework generally

 2   works as follows: § 951(a) requires a “United States shareholder”3 (“U.S. shareholder”) owning

 3   stock in a CFC to include in gross income: (1) the shareholder’s pro rata share of the CFC’s

 4   subpart F income for the year, and (2) the amount determined under § 956 (investment of

 5   earnings in U.S. property) with respect to the shareholder.4 A CFC’s “subpart F income” is

 6   defined in § 952 to mean the sum of the CFC’s insurance income (as defined under § 953),

 7   foreign base company income (as determined under § 954), international boycott income, certain

 8   illegal bribes and kickbacks, and income from certain blacklist countries. See 26 U.S.C. § 952(a).

 9   To the extent a CFC’s subpart F income is included in a U.S. shareholder’s income under § 951,

10   the CFC’s actual distributions to the shareholder are generally excluded from the shareholder’s

11   income under § 959 so that amounts are not double-counted.

12             Taken as a whole, subpart F created an anti-deferral regime that required U.S.

13   shareholders of CFCs to include in current income many categories of passive or movable

14   foreign income, so that it was taxed currently instead of upon repatriation (for example, as a

15   dividend distribution). Other CFC income that was not taxed currently, either under subpart F or

16   other parts of the tax code, could be kept offshore, thus postponing U.S. tax until the earnings

17   were distributed to U.S. shareholders or otherwise repatriated.

18

19   3
       A “United States shareholder” was defined as a U.S. person who owns 10% or more of a foreign corporation by
     vote. 26 U.S.C. § 951(b) (prior to amendment by TCJA); see 26 U.S.C. § 957(c) (defining “United States person”),
20   § 958(a)-(b) (defining stock ownership and providing constructive ownership rules). The TCJA amended the
     definition of “United States shareholder” to include U.S. persons owning 10% or more of a foreign corporation by
     value. But for purposes of § 965, the amended definition is not applicable.
21
     4
      The income inclusion occurs if a foreign corporation is a CFC for an uninterrupted period of 30 days or more
22   during any taxable year, and a U.S. shareholder (defined supra note 3) owns stock in the corporation on the last day
     of the taxable year in which the CFC is a CFC. 26 U.S.C. § 951(a) (prior to amendment by TCJA). The TCJA
     amended § 951(a), replacing “uninterrupted period of 30 days or more” with “at any time,” but the amendment is not
23   applicable for purposes of § 965.

24
         U.S. Motion to Dismiss                       4                          U.S. DEPARTMENT OF JUSTICE
         (Case No. 2:19-cv-01539-JCC)                                            Tax Division, Western Region
                                                                                 P.O. Box 683
                                                                                 Washington, D.C. 20044
                                                                                 Telephone: 202-616-3822
                 Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 7 of 35



 1              II.   TCJA and Amended § 965

 2             With the enactment of the TCJA, Congress decided to shift from a longstanding

 3   worldwide tax system to a more territorial tax system, based on a participation exemption. See

 4   H.R. Rep. No. 115-466, at 595, 598–99 (2017) (Conf. Rep.). The participation exemption

 5   provides corporate taxpayers a 100% dividends-received deduction for certain foreign-source

 6   dividends, which makes any applicable dividends tax-free.5 Id. As a result, Congress realized

 7   that it had to deal with accumulated earnings that CFCs had stockpiled under the old system (due

 8   to the tax-deferral advantages offered). Without some sort of transition tax, U.S. shareholders

 9   would have been able to repatriate tax-free those accumulated earnings, using the dividends-

10   received deduction. This would have been a windfall, in particular for large multinational

11   companies. As a result, Congress decided to enact a one-time transition tax: § 965.

12             Section 965 was amended6 in 2017 as part of the TCJA to provide for the mandatory

13   deemed repatriation of certain earnings and profits of foreign corporations that are “deferred

14   foreign income corporations.” Tax Cuts and Jobs Act, Pub. L. No. 115-97, § 14103, 131 Stat.

15   2054, 2195 (2017). Under § 965, generally, U.S. shareholders in a “deferred foreign income

16   corporation” (“DFIC”), or U.S. persons who are interest holders in a domestic pass-through

17   entity that is itself a U.S. shareholder of a DFIC, may be required to pay a transition tax. Supra

18   note 3 (explaining U.S. shareholder as statutorily defined term). A DFIC is any “specified

19

20   5
       The participation exemption system generally incorporates a 100% dividends-received deduction for corporate
     taxpayers, for the foreign-source portion of dividends received from a specified 10% owned foreign corporation. See
21   26 U.S.C. § 245A.
     6
22    Section 965 was first enacted in 2004 and generally provided for an elective, temporary dividends-received
     deduction for U.S. shareholders receiving cash dividends from CFCs. American Jobs Creation Act of 2004, Pub. L.
     No. 108-357, § 422(a), 118 Stat. 1418, 1514 (2004). The provision was enacted to encourage repatriation of cash
23   back to the United States.

24
         U.S. Motion to Dismiss                      5                          U.S. DEPARTMENT OF JUSTICE
         (Case No. 2:19-cv-01539-JCC)                                           Tax Division, Western Region
                                                                                P.O. Box 683
                                                                                Washington, D.C. 20044
                                                                                Telephone: 202-616-3822
                 Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 8 of 35



 1   foreign corporation”7 that has accumulated post-1986 deferred foreign income (which is defined

 2   based on post-1986 earnings and profits) greater than zero as of either November 2, 2017 or

 3   December 31, 2017. 26 U.S.C. § 965(d). The one-time deemed repatriation occurs with respect

 4   to the last taxable year of a DFIC beginning before January 1, 2018 (i.e., the 2017 taxable year

 5   for DFICs whose taxable years end December 31). 26 U.S.C. § 965(a). The income inclusion for

 6   the U.S. shareholder occurs in the U.S. shareholder’s year in which or with which such DFIC’s

 7   year ends. 26 U.S.C. § 951(a); supra note 4.

 8             Section 965 does not directly impose tax, but instead operates through the subpart F

 9   framework, which provides additional rules relevant to the imposition of tax. Under § 965(a), a

10   DFIC’s subpart F income is increased, and a U.S. shareholder’s subpart F inclusion (which is an

11   inclusion in gross income) is correspondingly increased under § 951. The DFIC’s subpart F

12   income is increased by the greater of its accumulated post-1986 deferred foreign income (defined

13   in § 965(d)(2)) as of November 2, 2017, or its accumulated post-1986 deferred foreign income as

14   of December 31, 2017. 26 U.S.C. § 965(a). Then, the U.S. shareholder’s resulting income

15   inclusion is taxed at a reduced rate, which is accomplished through a deduction under § 965(c).

16   The deduction is intended to effectively reduce the tax rate to approximately 15.5 percent on

17   earnings attributable to cash and cash equivalents, and approximately 8 percent on the remainder.

18   See 26 U.S.C. § 965(c); H.R. Rep. No. 115-466, at 620. In addition, a favorable election may be

19

20

21

22   7
       A “specified foreign corporation” is generally any controlled foreign corporation and any foreign corporation with
     respect to which one or more domestic corporations is a “United States shareholder” (defined supra note 3). 26
23   U.S.C. § 965(e).

24
         U.S. Motion to Dismiss                       6                          U.S. DEPARTMENT OF JUSTICE
         (Case No. 2:19-cv-01539-JCC)                                            Tax Division, Western Region
                                                                                 P.O. Box 683
                                                                                 Washington, D.C. 20044
                                                                                 Telephone: 202-616-3822
                  Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 9 of 35



 1   made under § 965(h), under which any taxpayer that has a “section 965(h) net tax liability”8 can

 2   pay the liability in eight annual installments unless a specified “acceleration” event occurs.9

 3                                  LEGAL STANDARD UNDER RULE 12(B)(6)

 4              Dismissal is appropriate under Fed. R. Civ. P. 12(b)(6) if there is “no cognizable legal

 5   theory or an absence of sufficient facts alleged to support a cognizable legal theory.” Shroyer v.

 6   New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citation omitted). To

 7   survive a motion to dismiss, a complaint must contain sufficient factual matter to state a facially

 8   plausible claim to relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although the court must

 9   accept as true a complaint’s well-pleaded facts, conclusory allegations of law and unwarranted

10   inferences will not defeat an otherwise proper Rule 12(b)(6) motion. Vasquez v. L.A. Cnty., 487

11   F.3d 1246, 1249 (9th Cir. 2007); Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.

12   2001).

13              On a 12(b)(6) motion, a district court need not grant leave to amend if it determines that

14   the pleading could not be cured by the allegation of other facts. Cook, Perkiss & Liehe, Inc. v. N.

15   Cal. Collection Serv. Inc., 911 F.2d 242, 247 (9th Cir. 1990). Where the facts are not in dispute,

16   and the sole issue is whether there is liability as a matter of substantive law, the court may deny

17   leave to amend. Albrecht v. Lund, 845 F.2d 193, 195–96 (9th Cir. 1988). A proposed amendment

18   is futile “if no set of facts can be proved under the amendment to the pleadings that would

19   constitute a valid and sufficient claim or defense.” Sweaney v. Ada Cnty., Idaho, 119 F.3d 1385,

20   1393 (9th Cir. 1997).

21

22   8
       The term “section 965(h) net tax liability” is defined in 26 C.F.R. § 1.965-7(g)(4) and refers to the total net tax
     liability resulting from the application of § 965, payment of which is deferred through the election under § 965(h).
23   See 26 C.F.R. § 1.965-7(g)(10).
     9
         Section 965 contains other election provisions that do not appear relevant here. See 26 U.S.C. § 965(i), (m), (n).
24
         U.S. Motion to Dismiss                          7                           U.S. DEPARTMENT OF JUSTICE
         (Case No. 2:19-cv-01539-JCC)                                                Tax Division, Western Region
                                                                                     P.O. Box 683
                                                                                     Washington, D.C. 20044
                                                                                     Telephone: 202-616-3822
                Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 10 of 35



 1                                                 ARGUMENT

 2         I.      Introduction

 3              Three key tax principles lie at the heart of this case: first, the changing nature of tax law;

 4   second, the broad definition of taxable income; and third, discouraging tax deferral. These core

 5   concepts are important to understanding § 965 and the context in which it was enacted, and why

 6   it is constitutional.

 7              As to the first principle: Tax legislation is not a promise, as Justice Stone explained in

 8   Welch v. Henry, 305 U.S. 134, 146 (1938) (upholding constitutionality of tax on previously

 9   untaxed dividends):

10              Taxation is neither a penalty imposed on the taxpayer nor a liability which he
                assumes by contract. It is but a way of apportioning the cost of government
11              among those who in some measure are privileged to enjoy its benefits and must
                bear its burdens.
12
     It is Congress’s prerogative to change the tax laws as the times change. Id. at 144–45. And
13
     Congress makes these changes both to adapt to changing economic circumstances, domestic and
14
     foreign, and also to curtail tax evasion and attempts to undermine our tax system as a whole. See
15
     United States v. Carlton, 512 U.S. 26, 31–34 (1994). The notion that taxpayers can expect a
16
     static tax code is belied by our country’s entire history of taxation.
17
                As to the second principle: Gross income is defined broadly, and “extends . . . to all
18
     economic gains not otherwise exempted.” Comm’r v. Banks, 543 U.S. 426, 433 (2005). Since
19
     Glenshaw Glass, the Supreme Court has repeatedly emphasized the broad reach of § 61 in
20
     defining gross income, and the principle that any “accession[] to wealth” is income unless
21
     specifically exempted. Comm’r v. Glenshaw Glass Co, 348 U.S. 426, 431 (1955). “The income
22
     taxed is described in sweeping terms and should be broadly construed in accordance with an
23
     obvious purpose to tax income comprehensively.” Comm’r v. Jacobson, 336 U.S. 28, 49 (1949).
24
      U.S. Motion to Dismiss                       8                       U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                         Tax Division, Western Region
                                                                           P.O. Box 683
                                                                           Washington, D.C. 20044
                                                                           Telephone: 202-616-3822
             Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 11 of 35



 1   Gross income means all income “subject only to the exclusions specifically enumerated

 2   elsewhere in the Code.” United States v. Burke, 504 U.S. 229, 233 (1992); see also Comm’r v.

 3   Schleier, 515 U.S. 323, 327–28 (1995); Roemer v. Comm’r, 716 F.2d 693, 696 n.2 (9th Cir.

 4   1983). As such, gross income includes income as defined by § 965.

 5          As to the third principle: Congress has long been concerned with U.S. taxpayers’

 6   attempts to defer tax through both domestic and foreign entities. Subpart F was in part designed

 7   to prevent U.S. shareholders from using CFCs to indefinitely defer tax on certain types of foreign

 8   income. See, e.g., Bkgd. Section; Marsman v. Comm’r, 205 F.2d 335, 339–40 (4th Cir. 1953)

 9   (discussing related provision subjecting U.S. shareholders to tax on undistributed net income;

10   provision was designed to avoid tax evasion using foreign holding companies).

11          Congress has also enacted numerous provisions directed at taxpayers’ attempts to use

12   domestic corporations to avoid or postpone tax. Every Revenue Act since the adoption of the

13   Sixteenth Amendment in 1913 has imposed a tax on undistributed earnings and profits. Without

14   some method to deter the accumulation of unneeded corporate earnings, shareholders would be

15   able to postpone income recognition at the shareholder level indefinitely. See Ivan Allen Co. v.

16   United States, 422 U.S. 617, 624–25 (1975) (citing B. Bittker & J. Eustice, Federal Income

17   Taxation of Corporations and Shareholders 8.01 (3d ed. 1971); B. Wolfman, Federal Income

18   Taxation of Business Enterprise 864 (1971)); United States v. Donruss Co., 393 U.S. 297, 303–

19   07 (1969) (outlining legislative history of domestic anti-deferral provisions).

20          As explained below, § 965 conforms to the recognized, broad definition of income under

21   the Sixteenth Amendment, and plays a critical role in ending tax deferral through CFCs.

22

23

24
      U.S. Motion to Dismiss                   9                      U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                    Tax Division, Western Region
                                                                      P.O. Box 683
                                                                      Washington, D.C. 20044
                                                                      Telephone: 202-616-3822
                Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 12 of 35



 1        II.      Section 965 defines what is currently included in income, and fits squarely
                   within the Sixteenth Amendment.
 2
                The Moores wrongly assert that § 965 is unconstitutional because it is a “direct” tax, and
 3
     as such, must be apportioned among the states. They misconstrue both § 965 and the concept of
 4
     direct tax. Section 965 includes in current income certain U.S. persons’ share of certain foreign
 5
     corporation’s untaxed accumulated earnings. Courts have considered and rejected arguments that
 6
     taxing undistributed foreign earnings violates the Sixteenth Amendment.
 7
                In addition, a direct tax requiring apportionment is a tax on property or a capitation tax,
 8
     neither of which exists here. The Constitution’s prohibition against direct tax without
 9
     apportionment is thus of no relevance here because § 965 is not a taxing provision; instead, it
10
     requires the current recognition of income that previously could be deferred. As such, the
11
     suggestion that § 965 is akin to direct tax levied on property is misguided.
12
                A. Subpart F, and in particular, including undistributed foreign earnings within
13                 income, is constitutional.

14              Subpart F’s anti-deferral rules include in U.S. shareholders’ income categories of foreign-

15   sourced income earned by their CFCs. These provisions have been subject to direct constitutional

16   challenges under the Sixteenth Amendment, and have consistently been upheld. The Second

17   Circuit made clear in determining the constitutionality of a similar subpart F provision, that

18   requiring a shareholder to include in taxable income its pro rata share of a foreign corporation’s

19   profits, regardless of whether they were distributed, was constitutional. Garlock, Inc. v. Comm’r,

20   489 F.2d 197, 202–03 (2d Cir. 1973). The court noted that the taxpayer’s constitutional challenge

21   “border[ed] on the frivolous” in light of the court’s earlier decision in Eder v. Commissioner, 138

22   F.2d 27, 28 (2d Cir. 1943), which upheld the constitutionality of taxing shareholders’

23   undistributed corporate earnings where foreign law prohibited the full distribution. Garlock, 489

24
      U.S. Motion to Dismiss                       10                     U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                        Tax Division, Western Region
                                                                          P.O. Box 683
                                                                          Washington, D.C. 20044
                                                                          Telephone: 202-616-3822
              Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 13 of 35



 1   F.2d at 202. The Garlock court explained that Eisner v. Macomber, 252 U.S. 189, 211 (1920),

 2   and its definition of income as only items “received . . . for [a taxpayer’s] separate use and

 3   benefit” was made irrelevant by the Supreme Court’s later decision in Heiner v. Mellon, 304

 4   U.S. 271, 281 (1938). Garlock, 489 F.2d at 203 n.5. In Mellon, the Court rejected the taxpayer’s

 5   argument that tax could only be imposed on income actually distributed during the tax year.

 6   Mellon, 304 U.S. at 277–81. The Court made clear that income is taxable to a partner even if a

 7   separate agreement or state law prohibits its distribution. Id. at 281.

 8           In Eder, three U.S. taxpayers owned 25% interests each in a Colombian corporation.

 9   Eder, 138 F.2d at 27. Under Colombian law, the corporation was prohibited from distributing

10   profits in excess of $1,000 per month outside of the country. Id. The Tax Court determined the

11   entire undistributed amounts to be taxable to the shareholders. Id. In considering taxpayers’

12   argument that income not within their control, and not available to pay the related tax, should not

13   be subject to tax, the Second Circuit explained that despite the “harsh” result, the statute was

14   constitutional. Id. at 28–29. The court determined the statute constitutional because the purpose

15   of deterring excessive accumulated foreign earnings was valid, and subjecting those earnings to

16   tax was reasonable. Id. The court was unsympathetic to the taxpayers, noting that “the fact that

17   the distribution of income is prevented by operation of law, or by agreement among private

18   parties, is no bar to its taxability.” Id. at 28.

19           The Moores suggest the outcome here is determined by Eisner v. Macomber, but

20   overlook the case law that has narrowed its reach in the intervening century. 252 U.S. 189 (1920)

21   (holding tax on dividends unconstitutional as a direct tax). In Mellon, 304 U.S. at 281, the

22   Supreme Court upheld a tax on partnership income even if it was not distributed to the partner, as

23

24
      U.S. Motion to Dismiss                       11                   U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                      Tax Division, Western Region
                                                                        P.O. Box 683
                                                                        Washington, D.C. 20044
                                                                        Telephone: 202-616-3822
             Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 14 of 35



 1   noted above. While Mellon did not explicitly address Eisner v. Macomber, the holding in Mellon

 2   effectively limited the reach of Eisner v. Macomber. Id.; Garlock, 489 F.2d at 203 n.5.

 3          Likewise, in Dougherty, the Tax Court rejected Eisner’s application to a constitutional

 4   challenge similar to the case at bar. Taxpayers claimed that subpart F was unconstitutional

 5   because it taxed accumulated, undistributed earnings and therefore was an unconstitutional direct

 6   tax. Dougherty v. Comm’r, 60 T.C. 917, 927–30 (1973). Relying on its earlier decisions in

 7   Whitlock and Garlock, the Tax Court rejected taxpayers’ Sixteenth Amendment challenge to

 8   § 951 and imposing tax on undistributed earnings. Id. at 927–29 (citing Estate of Whitlock v.

 9   Comm’r, 59 T.C. 490, 505–10 (1972) and Garlock Inc. v. Comm’r, 58 T.C. 423, 438 (1972)). In

10   Whitlock, the Tax Court held, and the Tenth Circuit affirmed, that taxing a U.S. shareholder’s pro

11   rata share of a foreign corporation’s increase in earnings invested in U.S. property was

12   constitutional. Estate of Whitlock v. Comm’r, 494 F.2d 1297, 1301 (10th Cir. 1974). The Tenth

13   Circuit affirmed the Tax Court’s rejection of taxpayers’ characterization of a tax on undistributed

14   foreign earnings as a direct tax, and described the taxpayers’ constitutional challenge as

15   meritless. Whitlock, 494 F.2d at 1301; see also Prescott v. Comm’r, 561 F.2d 1287, 1293 (8th

16   Cir. 1977) (discussing diminished role of Eisner v. Macomber in defining income).

17          B. Taxpayers are regularly subject to tax on income that is not distributed to them.

18          In addition to the cases upholding subpart F, countless decisions have upheld the

19   imposition of tax on undistributed income in other parts of the tax code.

20          Under the subchapter K partnership provisions, partners are required to take into account

21   their “distributive shares” of partnership profit or loss (determined under § 704), regardless of

22   whether the partnership makes actual distributions to them. 26 U.S.C. § 702(a); United States v.

23   Basye, 410 U.S. 441, 447–48 (1973) (“partners are taxable on their distributive or proportionate

24
      U.S. Motion to Dismiss                   12                      U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                     Tax Division, Western Region
                                                                       P.O. Box 683
                                                                       Washington, D.C. 20044
                                                                       Telephone: 202-616-3822
              Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 15 of 35



 1   shares of current partnership income irrespective of whether that income is actually distributed to

 2   them”). As the Court stated in Mellon, 304 U.S. at 281, “[t]he tax is thus imposed upon the

 3   partner’s proportionate share of the net income of the partnership, and the fact that it may not be

 4   currently distributable, whether by agreement of the parties or by operation of law, is not

 5   material.”

 6           S corporation taxation rules operate in a similar fashion. An S corporation is not subject

 7   to the federal corporate income tax. 26 U.S.C. § 1363(a). Instead, an S corporation’s items of

 8   income, gain, loss, deduction, and credit—whether or not distributed—flow through to the

 9   shareholders. The shareholders must report their pro rata shares of such items on their individual

10   income tax returns. 26 U.S.C. § 1366(a); Mourad v. Comm’r, 387 F.3d 27, 29 (1st Cir. 2004).

11   Again, these provisions, like subchapter K provisions, require shareholders to report as income

12   amounts attributable to them in any given year from an S corporation in which they hold stock,

13   even if such amounts were not distributed.

14           In short, regardless of the reason for non-distribution, Congress can require partners or

15   S-corporation shareholders to pay tax on their distributive shares.

16           C. Tax imposed on a corporation’s accumulated earnings is constitutional, even in
                the absence of a realization event.
17
             Provisions imposing a tax on corporations with undistributed accumulated earnings have
18
     been challenged under the Sixteenth Amendment and been upheld.10 See, e.g., Helvering v. Nw.
19
     Steel Rolling Mills, 311 U.S. 46, 52–53 (1940) (tax on undistributed accumulated earnings was
20
     constitutional; such tax is “a true tax on income within the meaning of the Sixteenth
21

22
     10
        Current law imposes a tax on a corporation’s accumulated taxable income, if accumulated beyond the reasonable
23   needs of the business. 26 U.S.C. §§ 531, 532(a), 533(a); see also 26 U.S.C. § 535. This “accumulated earnings tax”
     is similar to, but distinct from, the taxes on accumulated earnings in the cases discussed in this section.
24
      U.S. Motion to Dismiss                         13                         U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                              Tax Division, Western Region
                                                                                P.O. Box 683
                                                                                Washington, D.C. 20044
                                                                                Telephone: 202-616-3822
                Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 16 of 35



 1   Amendment,” despite state law prohibition against distribution); Helvering v. Nat’l Grocery Co.,

 2   304 U.S. 282, 288–89 (1938) (tax on accumulated gains and profits was constitutional and not a

 3   “direct tax on the state of mind”; instead, it was a “true income tax within the meaning of the

 4   Sixteenth Amendment”); Novelart Mfg. Co. v. Comm’r, 434 F.2d 1011, 1012–13 (6th Cir. 1970)

 5   (upholding constitutionality of tax on corporation that permitted its profits to accumulate beyond

 6   the reasonable needs of the business; citing to Northwest Steel Rolling Mills in rejecting

 7   taxpayer’s claim that a tax based on its earnings accumulated over 60 years is a tax on capital

 8   and not on income and violated the Sixteenth Amendment). In short, imposing a tax on

 9   accumulated earnings is a tax on income and not a direct tax requiring apportionment.

10       III.     Apportionment is irrelevant to income tax; the Moores’ claim that § 965 is a
                  direct tax is unavailing.
11
            The limitation on Congress’s authority to impose a direct tax has existed since the
12
     Constitution’s inception, and despite various challenges, has never been a bar to the ability to tax
13
     undistributed earnings and profits. The Constitution grants Congress plenary taxing power.
14
     Article I, Section 8, clause 1 provides: “The Congress shall have Power To lay and collect Taxes,
15
     Duties, Imposts and Excises.” The Supreme Court has emphasized repeatedly that Congress’s
16
     taxing power is “exhaustive and embraces every conceivable power of taxation.” Brushaber v.
17
     Union Pac. R.R. Co., 240 U.S. 1, 12–13 (1916); Steward Mach. Co. v. Davis, 301 U.S. 548, 581–
18
     83 (1937). The constitutional limitations are “not so much a limitation upon the complete and all-
19
     embracing authority to tax, but in their essence . . . simply regulations concerning the mode in
20
     which the plenary power was to be exerted.” Brushaber, 240 U.S. at 13.
21
            The only limitations on taxing power are that “Duties, Imposts and Excises shall be
22
     uniform throughout the United States” (U.S. Const. art. I, § 8, cl. 1); “No Capitation, or other
23
     direct, Tax shall be laid, unless in Proportion to the Census or Enumeration herein before
24
      U.S. Motion to Dismiss                   14                     U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                    Tax Division, Western Region
                                                                      P.O. Box 683
                                                                      Washington, D.C. 20044
                                                                      Telephone: 202-616-3822
             Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 17 of 35



 1   directed to be taken” (U.S. Const. art. I, § 9, cl. 4); and “No Tax or Duty shall be laid on Articles

 2   exported from any State” (U.S. Const. art. I, § 9, cl. 5). In addition, the Sixteenth Amendment

 3   relieves income taxes from the apportionment requirement of Article I, Section 9, clause 4. Aside

 4   from exports, these limitations address only how Congress may tax, not what it may tax.

 5          The precise meaning of direct tax is not entirely clear, but the historical context of its

 6   inclusion in the Constitution and early Supreme Court case law indicate that it covers only

 7   capitation taxes and taxes on property. The need for plenary taxing power was a driving force in

 8   developing the Constitution. See Calvin H. Johnson, Fixing the Constitutional Absurdity of the

 9   Apportionment of Direct Tax, 21 Const. Comment. 295, 297–98 (2004); Bruce Ackerman,

10   Taxation and the Constitution, 99 Colum. L. Rev. 1, 6–7 (1999).

11          The Supreme Court’s decision in Hylton v. United States, 3 U.S. 171 (1796), the first case

12   to address the meaning of direct tax, confirms this view. In Hylton, the plaintiff argued

13   unsuccessfully that a federal carriage tax was unconstitutional because it was a direct tax that had

14   to be apportioned. 3 U.S. at 172–73. The justices opined that direct tax includes only those taxes

15   that are susceptible of apportionment in the first instance, for otherwise absurd results would

16   attain. Id. at 174, 179, 181–82. Justice Paterson recalled that the requirement of apportionment

17   for direct taxes was intended as a resolution on the treatment of slaves, not as a restriction on

18   Congress’s taxing authority, and concluded that “[t]he rule, therefore, ought not to be extended

19   by construction.” Id. at 177–78. The justices also opined, in dicta, that the Framers understood

20   direct taxes to include only capitation taxes and taxes on land. Id. at 175–77, 183.

21          This narrow view of direct tax prevailed for 100 years and was applied by a unanimous

22   Supreme Court in subsequent cases upholding various federal taxes. E.g., Springer v. United

23   States, 102 U.S. 586 (1880) (individual income tax); Scholey v. Rew, 90 U.S. 331, 347 (1874)

24
      U.S. Motion to Dismiss                    15                     U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                     Tax Division, Western Region
                                                                       P.O. Box 683
                                                                       Washington, D.C. 20044
                                                                       Telephone: 202-616-3822
             Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 18 of 35



 1   (succession tax); Veazie Bank v. Fenno, 75 U.S. 533 (1869) (tax on issuance of circulating bank

 2   notes); Pac. Ins. Co. v. Soule, 74 U.S. 433 (1868) (tax on income of insurance companies).

 3          The only case in which the Supreme Court departed from this view was Pollock v.

 4   Farmers’ Loan & Trust Co., 158 U.S. 601 (1895), which struck down the first income tax

 5   statute. There, the Court held that a direct tax included a tax on income from real and personal

 6   property on the theory that such a tax was, in substance, a tax on the property itself. Id. at 637. In

 7   1913, the Sixteenth Amendment was ratified to nullify Pollock’s holding that a tax on income

 8   from real and personal property is a direct tax that must be apportioned. See Brushaber, 240 U.S.

 9   at 17–18 (explaining that Congress intended the Sixteenth Amendment to preclude future

10   application of Pollock to income derived from property).

11          Though Pollock has never been explicitly overruled, every aspect of its reasoning has

12   been eroded. Brushaber, 240 U.S. at 17–18; Stanton v. Baltic Mining Co., 240 U.S. 103, 112–13

13   (1916) (rejecting taxpayers’ claim that denied depletion deduction, resulting in greater income,

14   was akin to a tax on property, not income); see also South Carolina v. Baker, 485 U.S. 505, 520–

15   25 (1988); Graves v. New York ex rel. O’Keefe, 306 U.S. 466, 480, 487 (1939). The subsequent

16   case law regarding direct tax restored the narrow interpretation accorded the term in Hylton.

17   Alan O. Dixler, Direct Taxes under the Constitution: A Review of the Precedents, 113 Tax Notes

18   1177, 1184–88 (2006). Thus, there is no sound basis for a broad interpretation of direct tax.

19   Based on the foregoing authorities, and consistent with “[t]he elementary rule . . . that every

20   reasonable construction must be resorted to, in order to save a statute from unconstitutionality,”

21   Rust v. Sullivan, 500 U.S. 173, 190 (1991), a narrow interpretation of direct tax, as including

22   only a tax on property and a capitation tax, is correct.

23

24
      U.S. Motion to Dismiss                    16                      U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                      Tax Division, Western Region
                                                                        P.O. Box 683
                                                                        Washington, D.C. 20044
                                                                        Telephone: 202-616-3822
                Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 19 of 35



 1              In sum, § 965’s inclusion in income of undistributed foreign earnings falls squarely

 2   within the established definition of income under the Sixteenth Amendment, and does not

 3   constitute a direct tax. The Moores fail to state claim on their Apportionment Clause challenge,

 4   and the Court can now move on to their retroactivity challenge under the Due Process Clause.

 5        IV.       Section 965 operates prospectively.

 6              On its face and as applied, § 965 is not retroactive. Section 965 states that it applies to the

 7   last taxable year of a DFIC “which begins before January 1, 2018,” or in effect, tax years ending

 8   in 2017 or later. While § 965 measures income by reference to prior accumulated earnings, that

 9   is not considered retroactive under case law. Examining the text and impact of § 965 shows there

10   is no colorable argument that the statute is retroactive.

11              A. The legal standard on retroactivity first examines the statutory text, then its
                   practical application.
12
                The Ninth Circuit has adopted a two-step framework to determine if a statute is
13
     retroactive:
14
                   First, the court must “determine whether the statute . . . clearly expresses that the law
15
                    is to be applied retroactively.”
16
                   Second, if the statute is not expressly retroactive, then the court must “consider
17
                    whether application of the regulation would have a retroactive effect by ‘attaching
18
                    new legal consequences to events completed before its enactment.’”
19
     Sacks v. SEC, 648 F.3d 945, 951 (9th Cir. 2011) (citing Mejia v. Gonzales, 499 F.3d 991, 997
20
     (9th Cir. 2007)). If the statute does have retroactive effect, it is applied retroactively only if there
21
     is “clear congressional intent” favoring retroactive application.11 Id. (citing Koch v. SEC, 177
22

23   11
       Unless there is clear congressional intent favoring retroactivity, courts typically interpret a statute in a way to
     avoid the retroactivity. Sacks, 648 F.3d at 951 (citing Koch, 177 F.3d at 786). This is a commonly known canon of
24
      U.S. Motion to Dismiss                           17                          U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                                 Tax Division, Western Region
                                                                                   P.O. Box 683
                                                                                   Washington, D.C. 20044
                                                                                   Telephone: 202-616-3822
               Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 20 of 35



 1   F.3d 784, 786 (9th Cir. 1999), quoting Landgraf, 511 U.S. at 280). See also Fairweather Fish,

 2   Inc. v. Pritzker, No. C14-5685 BHS, 2016 WL 6778781, at *7–10 (W.D. Wash. Nov. 16, 2016)

 3   (describing and applying Ninth Circuit retroactivity test).

 4             The second step of the framework draws explicitly from the Supreme Court’s

 5   retroactivity standard in Landgraf: “whether the new provision attaches new legal consequences

 6   to events completed before its enactment.” Landgraf v. USI Film Products, 511 U.S. 244, 269–

 7   70 (1994). This standard is based on Justice Story’s principle that “every statute, which takes

 8   away or impairs vested rights acquired under existing laws, or creates a new obligation, imposes

 9   a new duty, or attaches a new disability, in respect to transactions or considerations already past,

10   must be deemed retrospective.” Id. at 269 (citing Calder v. Bull, 3 U.S. 386 (1798) and Dash v.

11   Van Kleeck, 7 Johns. 477 (N.Y. 1811)). However, a statute is not retroactive “merely because it

12   is applied in a case arising from conduct antedating the statute’s enactment.” Id. Courts must

13   analyze “the nature and extent of the change in the law and the degree of connection between the

14   operation of the new rule and a relevant past event.” Id. at 270. The Supreme Court reaffirmed

15   the Landgraf standard in a later case, adding that “[t]he inquiry into whether a statute operates

16   retroactively demands a commonsense, functional judgment.” INS v. St. Cyr, 533 U.S. 289, 321

17   (2001).

18             B. On its face and by its own terms, § 965 is not retroactive.

19             The effective date of § 965 is the same date as the TCJA’s enactment: December 22,

20   2017. See Pub. L. No. 115-97, title I, § 14103(a), 131 Stat. 2054, 2195–2207 (2017). Section 965

21

22
     construction: the presumption against retroactivity. The Ninth Circuit’s two-step framework often comes into play
     when applying this presumption. E.g., Fairweather Fish, 2016 WL 6778781, at *7–10. But the presumption is not
23   relevant here because § 965 is not retroactive, and even if it were retroactive, the result was intended by Congress
     and should be analyzed for constitutionality under the Carlton test. Infra note 15; Section V.
24
      U.S. Motion to Dismiss                           18                         U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                                Tax Division, Western Region
                                                                                  P.O. Box 683
                                                                                  Washington, D.C. 20044
                                                                                  Telephone: 202-616-3822
                 Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 21 of 35



 1   states that it increases the subpart F income of a “deferred foreign income corporation” (DFIC)

 2   in “the last taxable year of [the DFIC] which begins before January 1, 2018.” 26 U.S.C. § 965(a).

 3   Section 965 recognizes that increasing a DFIC’s subpart F income means that its U.S.

 4   shareholders’ gross income will increase under § 951(a), in accordance with their pro rata share

 5   of the DFIC’s income.12 See 26 U.S.C. § 965(b)-(c), (f). Thus § 965, by its terms, applies only to

 6   a single, current tax year of a DFIC ending in 2017 or 2018 (depending on the DFIC’s

 7   accounting period), and to its U.S. shareholders’ tax year in which or with which the DFIC’s tax

 8   year ends—generally 2017 or 2018.13 In other words, the text of § 965 indicates that it is purely

 9   prospective.

10              To the extent the Moores argue § 965 is retroactive because it was enacted in December

11   2017 but applies to tax years beginning in calendar year 2017, the Supreme Court has generally

12   upheld the application of an income tax statute to the entire calendar year in which enactment

13   took place. E.g., United States v. Carlton, 512 U.S. 26, 32–33 (1994); United States v.

14   Darusmont, 449 U.S. 292, 296–97 (1981). The Supreme Court has recognized that Congress

15   almost always enacts tax legislation with an effective date prior to the date of actual enactment—

16   typically limited to the preceding portion of the current calendar year. Carlton, 512 U.S. at 32–

17   33; Darusmont, 449 U.S. at 296–97. Thus, Congress followed settled law in making § 965 apply

18   to tax years ending in 2017 and after.

19

20

21

22   12
          The U.S. shareholder’s gross income is then taxed currently under other provisions. Infra Section IV.C.
     13
       It is possible, in certain cases, for a U.S. person, who owns an indirect interest in a DFIC through a domestic pass-
23   through entity, to have an income inclusion in years after 2018. In any event, an income inclusion occurring after
     2018 would not be retroactive.
24
      U.S. Motion to Dismiss                            19                          U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                                  Tax Division, Western Region
                                                                                    P.O. Box 683
                                                                                    Washington, D.C. 20044
                                                                                    Telephone: 202-616-3822
                 Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 22 of 35



 1              C. Section 965 has no retroactive effect when applied.

 2              Section 965 does not attach “new legal consequences” to prior tax years. As applied,

 3   § 965 requires taxpayers to include additional amounts (i.e., certain accumulated earnings and

 4   profits) in their current gross income, which is then taxed currently. 26 U.S.C. §§ 965(a), 951(a).

 5   Specifically, § 965 increases DFICs’ subpart F income, which in turn increases their U.S.

 6   shareholders’ gross income under § 951(a). Section 965 is one of many provisions within the

 7   subpart F framework that collectively define what is included in a taxpayer’s gross income. See

 8   26 U.S.C. §§ 951-956, 959, 960, 962, 964. This subpart F gross income is combined with other

 9   gross income and ultimately taxed at current rates under §§ 1 or 11.

10              Importantly, the income inclusion resulting from § 965 has prospective impact only: it

11   increases affected U.S. shareholders’ gross income in a current year, generally either 2017 or

12   2018.14 It does not reach back and increase their subpart F income in prior tax years. Nor does it

13   make a company’s earnings and profits taxable in a prior year. Moreover, § 965 does not punish

14   U.S. shareholders for having deferred tax on the foreign corporation’s accumulated earnings,

15   such as by imposing back taxes, late penalties, or interest. Section 965 results only in a current

16   income inclusion, which has the benefit of being taxed at a reduced rate.

17              The crux of the Moores’ argument revolves around how § 965 calculates current income:

18   by reference to post-1986 earnings and profits on which tax has been deferred. See 26 U.S.C.

19   § 965(a), (d); Complaint, ¶¶ 12, 39-43. The Moores challenge the inclusion of post-1986

20   accumulated earnings as taxing “old” income. Complaint, ¶¶ 12, 39-43. However, the Moores’

21

22

23   14
          Supra note 13 (explaining potential cases where the income inclusion occurs in years after 2018).

24
      U.S. Motion to Dismiss                             20                         U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                                  Tax Division, Western Region
                                                                                    P.O. Box 683
                                                                                    Washington, D.C. 20044
                                                                                    Telephone: 202-616-3822
               Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 23 of 35



 1   arguments have been made and rejected both within the subpart F context and elsewhere in the

 2   tax code. The case law shows, as matter of law, that § 965 is not retroactive.15

 3                1. Measuring current income with reference to past conduct does not make § 965
                     retroactive.
 4
                       (a) Subpart F inclusions based on prior year earnings have been upheld as non-
 5                         retroactive.

 6            In Dougherty v. Commissioner, 60 T.C. 917, 928–30 (1973), the taxpayer challenged the

 7   constitutionality of subpart F, and specifically, the application of § 956 with respect to earnings

 8   and profits accumulated prior to the enactment of subpart F.16 The Tax Court rejected the

 9   taxpayer’s retroactivity argument and upheld the statute, finding that the relevant taxable event—

10   an increase in earnings invested in U.S. property (and thus, income)—occurred during a year

11   subject to the statute. Id. at 929. Congress had power to tax that income “although the measure of

12   the income is generated by income of a past year prior to the effective date of the statute.” Id.

13   Like the provision at issue in Dougherty, § 965 increases the amount of current income that is

14   subject to tax, and measures that income by reference to past accumulations of earnings and

15   profits. This is not a retroactive application.

16                     (b) Other taxes on income derived from prior earnings have been upheld.

17            Outside the subpart F context, the Supreme Court has found taxes on current income to

18   be non-retroactive even if the income derives from earnings accumulated before the law’s

19
     15
       To the extent the Moores argue that § 965’s reference to the post-1986 earnings of a DFIC is retroactive on its
20   face, that contravenes the case law discussed in this section. Assuming this argument passes muster (which it should
     not), then § 965 should be analyzed under the Carlton test for constitutionality. Infra Section V . The presumption
     against retroactivity would not apply because the reference to post-1986 earnings and profits is clearly intended by
21   the statutory text. See Sacks, 648 F.3d at 951.
     16
22     Section 951(a)(1)(B) generally requires a U.S. shareholder to include in its current gross income its pro rata share
     of the CFC’s earnings invested in United States property. The amount to be included is limited to the U.S.
     shareholder’s share of the “applicable earnings” of the CFC. 26 U.S.C. § 956(a). The “applicable earnings” of the
23   CFC are determined by reference to § 316(a), which includes current-year earnings and profits and those
     accumulated after February 28, 1913. See 26 U.S.C. § 956(b).
24
      U.S. Motion to Dismiss                           21                          U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                                 Tax Division, Western Region
                                                                                   P.O. Box 683
                                                                                   Washington, D.C. 20044
                                                                                   Telephone: 202-616-3822
               Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 24 of 35



 1   enactment. In Lynch v. Hornby, 247 U.S. 339, 343–44 (1918), the Supreme Court upheld an

 2   income tax on dividends paid out of earnings and profits that had accumulated before the income

 3   tax became legal. The Court recognized that, while dividends might appear to be a realization of

 4   an inchoate interest in surplus corporate assets, dividends “are commonly reckoned as income,

 5   and are expended as such by the stockholder without regard to whether they are declared from

 6   the most recent earnings, or from a surplus accumulated from the earnings of the past.” Id. at

 7   344. The dividends themselves were paid after the effective date of the income tax, and

 8   therefore, were not taxed retroactively.17 Id. at 340–42, 344; see also Peabody v. Eisner, 247

 9   U.S. 347, 348–50 (1918) (dividends paid in stock of another company were taxable as income,

10   although based on earnings accrued before the income tax became legal). Under Hornby, § 965

11   is not retroactive; it, too, increases current income based on earnings accumulated before its

12   enactment.18

13                    (c) Taxes on income derived from prior contracts have been upheld as non-
                          retroactive.
14
             Many cases have upheld tax statutes as non-retroactive when applied to current payments
15
     received (or losses incurred) under contracts predating the statute’s enactment. For example, in
16
     Polone v. Commissioner, 505 F.3d 966, 969 (9th Cir. 2007), cert. denied, 552 U.S. 1280 (2008),
17
     the Ninth Circuit considered an amendment to § 104 that changed the types of settlement
18
     payments that qualified for income exclusion. The court held that revised § 104 was not
19
     retroactive when applied to settlement payments received after its effective date, even if the
20

21
     17
       The Hornby issue appears not to have arisen again, because later income tax laws only taxed dividends declared
22   out of earnings that accrued after the Sixteenth Amendment was ratified. See, e.g., 26 U.S.C. § 316(a); Hornby, 247
     U.S. at 345.
23   18
       Accumulated earnings and profits, in fact, are a common measure for tax. For example, dividends are taxed based
     on earnings accumulating after February 28, 1913. See 26 U.S.C. § 316(a).
24
      U.S. Motion to Dismiss                          22                         U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                               Tax Division, Western Region
                                                                                 P.O. Box 683
                                                                                 Washington, D.C. 20044
                                                                                 Telephone: 202-616-3822
              Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 25 of 35



 1   underlying settlement was executed before the law became effective. Id. at 971–73. Likewise, in

 2   Snell v. Commissioner, 97 F.2d 891, 892–93 (5th Cir. 1938), the Fifth Circuit held that

 3   installment payments under a real estate contract were ordinary income under a newer law, even

 4   though, when the contract was entered into, the real estate qualified as a capital asset. Because

 5   the taxpayer elected to defer realization of profits through installments, he took the risk that the

 6   law might change and his installments would “fall under such provisions of the law as might be

 7   of force at their maturity.” Id. at 893.

 8           Similar examples abound in the case law. See, e.g., Ziegler v. Comm’r, 282 F. App’x 869,

 9   869–70 (2d Cir. 2008) (passive loss limitations applied to losses incurred after enactment, on

10   investment made prior to enactment); Picchione v. Comm’r, 440 F.2d 170, 172–73 (1st Cir.

11   1971) (installment income from sale of copyright taxed as ordinary income, even though

12   copyright had been a capital asset at time of sale); Mostowy v. United States, 24 Cl. Ct. 193, 195

13   (1991) (repeal of capital gains deduction applied to gain received after repeal, under contract

14   predating repeal), aff’d per curiam, 966 F.2d 668 (Fed. Cir. 1992); Estate of Kearns v. Comm’r,

15   73 T.C. 1223, 1224–25 (1980) (minimum-tax provision passed in 1976 applied to installment

16   payment received in 1976, under a 1972 sale).

17           These “prior contract” cases stand for the principle that people who opt to defer tax run

18   the risk of future legal changes that might scuttle their expectations. E.g., Snell, 97 F.2d at 893;

19   Picchione, 440 F.2d at 173 (changes in tax laws “are as inevitable as taxation itself,” and

20   taxpayer assumed risk by spreading realization of income over many years); Golden v. Comm’r,

21   47 B.T.A. 94, 95 (1942) (similar). Here, KisanKraft’s U.S. shareholders, including the Moores,

22

23

24
      U.S. Motion to Dismiss                    23                      U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                      Tax Division, Western Region
                                                                        P.O. Box 683
                                                                        Washington, D.C. 20044
                                                                        Telephone: 202-616-3822
              Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 26 of 35



 1   chose to accumulate earnings instead of distributing them,19 thus deferring taxes on their share of

 2   KisanKraft’s income. In doing so, they accepted the risk that KisanKraft’s earnings might be

 3   taxed differently to them in the future, including the risk that the expected tax deferral could

 4   change or be eliminated.

 5           In sum, case law establishes that § 965 is not retroactive merely because it affects income

 6   originating from prior earnings, or because it changes the rules on tax deferral.

 7                2. Frustrated expectations do not make § 965 retroactive.

 8           Outside the tax sphere, courts have upheld new legal restrictions as non-retroactive even

 9   if they frustrate prior expectations or impose new burdens on ongoing behavior. In Chemical

10   Waste Management, the D.C. Circuit held that EPA leachate regulations were not retroactive as

11   applied to leachate derived from wastes that were not deemed hazardous when they were

12   disposed. Chem. Waste Mgmt., Inc. v. EPA, 869 F.2d 1526, 1532, 1536–37 (D.C. Cir. 1989)

13   (finding that new rule governed only treatment or disposal of leachate after rule’s promulgation,

14   and did not penalize prior disposal). The court rejected the argument that landfill operators could

15   not have foreseen the new rule when they decided to accept certain wastes in the past, stating:

16           It is often the case that a business will undertake a certain course of conduct based
             on the current law, and will then find its expectations frustrated when the law
17           changes. This has never been thought to constitute retroactive lawmaking, and
             indeed most economic regulation would be unworkable if all laws disrupting prior
18           expectations were deemed suspect.

19   Id. at 1536. The court also recognized that the “EPA has no other statutory tool for assuring

20   prospectively that proper management [of leachate] will occur.” Id. at 1537. In other words, any

21   law aimed at ongoing behavior will likely upset prior expectations.

22

23   19
      Even if Mr. Moore did not control the distribution of KisanKraft’s earnings, he chose to invest in a company that
     was accumulating earnings, and chose to remain a minority shareholder.
24
      U.S. Motion to Dismiss                         24                         U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                              Tax Division, Western Region
                                                                                P.O. Box 683
                                                                                Washington, D.C. 20044
                                                                                Telephone: 202-616-3822
             Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 27 of 35



 1          Similarly, in American Mining Congress, the Ninth Circuit held that an EPA rule

 2   mandating permits for inactive mines was not retroactive, even though it devalued the return on

 3   prior investments in those mines. Am. Min. Cong. v. EPA, 965 F.2d 759, 769–70 (9th Cir. 1992)

 4   (noting that EPA rule did not penalize mine owners for past activities). “The fact that the present

 5   contamination [was] the result of past mining activities [did] not make EPA’s rule retroactive.”

 6   Id. at 770. And in Mobile Relay Associates, the D.C. Circuit held that a FCC rule restricting the

 7   scope of licenses on certain electromagnetic spectrums operated prospectively, even though it

 8   frustrated a company’s expectations as to its previously bought licenses. Mobile Relay Assocs. v.

 9   FCC, 457 F.3d 1, 10–11 (D.C. Cir. 2006).

10          In the real property context, the Ninth Circuit has recognized another classic example of

11   why frustrated expectations do not make a law retroactive. Property taxes or zoning laws can

12   change after someone buys a property, potentially upsetting the expectations that prompted them

13   to buy in the first place. Yet, “a change in the property tax regime would not be considered

14   retroactive with respect to all who had purchased property prior to the effective date of the

15   amendment.” Polone, 505 F.3d at 972; see also Landgraf, 511 U.S. at 269 n.24 (listing examples

16   of “uncontroversially prospective statutes [that] may unsettle expectations”).

17          Section 965 is no different from these comparable cases. It imposes a prospective

18   change—a new income inclusion—that arguably frustrates expectations based on prior law. The

19   Moores opted to invest in KisanKraft, and thought the tax deferral on KisanKraft’s earnings

20   could continue indefinitely. See Complaint, ¶¶ 11, 19-20. But § 965 is not retroactive simply

21   because the Moores had to adjust their prior expectations. Every new tax statute potentially

22   impacts prior expectations. Like ordinary changes to real property laws, § 965 affects decisions

23   the Moores made based an earlier state of the law. And like the EPA rules discussed above,

24
      U.S. Motion to Dismiss                   25                     U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                    Tax Division, Western Region
                                                                      P.O. Box 683
                                                                      Washington, D.C. 20044
                                                                      Telephone: 202-616-3822
               Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 28 of 35



 1   § 965 does not punish the Moores for their past behavior, or change their liabilities in past years

 2   where they enjoyed the benefits of deferral. It only ends their tax deferral going forward.

 3             Analyzed another way, § 965 is not retroactive just because it targets ongoing behavior

 4   that began years earlier (i.e., tax deferral). The EPA laws in Chemical Waste Management and

 5   American Mining Congress regulated ongoing pollution stemming from past activities. Chem.

 6   Waste Mgmt., 869 F.2d at 1537; Am. Min. Cong., 965 F.2d at 770. Similarly, the predicate action

 7   in § 965 is not past tax deferral, but ongoing tax deferral. See Fernandez-Vargas v. Gonzales,

 8   548 U.S. 30, 34–36, 44 (2006) (upholding immigration statute as non-retroactive because the

 9   “predicate action” was the undocumented immigrant’s ongoing decision to remain in the

10   country, not his illegal reentry 15 years before the statute’s effective date). For instance,

11   KisanKraft could have distributed some of its accumulated earnings in 2010, and its U.S.

12   shareholders generally would have paid U.S. tax on those earnings. Assuming the tax was paid,

13   § 965 then would not have applied to those earnings.

14             Accordingly, the case law broadly supports a finding that § 965 is not retroactive as

15   applied to the Moores. Landgraf, 511 U.S. at 269 (statute does not operative retrospectively

16   merely because it is applied in a case arising from conduct predating a statute’s enactment).

17   Congress can tax current income derived from prior earnings or contracts, and act to restrict

18   ongoing conduct. The Moores’ reliance on prior tax law, and their frustrated expectations, are

19   not actionable.

20        V.      Under Carlton, § 965 has both a legitimate purpose and rational means.

21             Assuming the Moores’ misguided retroactivity argument has any merit (which it does

22   not), the Supreme Court has applied the following standard to determine whether a retroactive

23   tax statute satisfies constitutional due process: the retroactive application of the statute must be

24
      U.S. Motion to Dismiss                     26                     U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                      Tax Division, Western Region
                                                                        P.O. Box 683
                                                                        Washington, D.C. 20044
                                                                        Telephone: 202-616-3822
             Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 29 of 35



 1   (1) supported by a legitimate legislative purpose (2) furthered by rational means. United States v.

 2   Carlton, 512 U.S. 26, 30–31 (1994). This due process standard encapsulates the Supreme Court’s

 3   prior articulation of the standard in Welch v. Henry, 305 U.S. 134, 147 (1938), which asked

 4   whether the retroactive application is “so harsh and oppressive as to transgress the constitutional

 5   limitation.” Carlton, 512 U.S. at 30–31.

 6          The Court should uphold § 965 under the Carlton standard. Section 965 is a one-time

 7   transition tax that ensures accumulated deferred income from the pre-TCJA system is taxed. The

 8   pre-TCJA system was one of worldwide taxation. It allowed taxpayers to defer, but not

 9   eliminate, tax on certain CFC earnings until those earnings were distributed to its U.S.

10   shareholders. The TCJA ends this tax deferral as it moves the United States toward a more

11   territorial tax system. See H.R. Rep. No. 115-466, at 595, 598–99, 606–07, 613–14 (2017) (Conf.

12   Rep.). Going forward, the TCJA provides that distributed CFC earnings often will not be taxed.

13   Id. at 595, 598–99. This is accomplished through a participation exemption that allows certain

14   foreign-source dividends to be repatriated tax-free. Supra Bkgd. Section. Against this backdrop,

15   § 965 serves the legitimate legislative purpose of protecting revenue and preventing an

16   unexpected windfall to taxpayers whose CFCs have stockpiled deferred income that could be

17   repatriated tax-free under the new system.

18          Section 965 furthers this legislative purpose by rational means. To accomplish its

19   purpose, § 965 necessarily encompasses all deferred CFC income that has accumulated under the

20   pre-TCJA system, from 1987 to 2017. The year 1987 is a rational starting point because a CFC’s

21   earnings and profits are measured from “taxable years beginning after December 31, 1986” (i.e.,

22   1987). 26 C.F.R. § 1.964-1(a); see 26 U.S.C. § 965(d)(3) (mirroring language). Section 965

23   makes all of the deferred income taxable in a CFC’s first post-TCJA tax year by treating it as

24
      U.S. Motion to Dismiss                    27                    U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                    Tax Division, Western Region
                                                                      P.O. Box 683
                                                                      Washington, D.C. 20044
                                                                      Telephone: 202-616-3822
              Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 30 of 35



 1   subpart F income (i.e., income presently taxable to its U.S. shareholders) for that year. 26 U.S.C.

 2   § 965(a). This stockpiled CFC income has never been taxed, but was always meant to be taxed.

 3   Without § 965, the stockpiled income could forever escape taxation, as many U.S. shareholders

 4   could repatriate the income after the TCJA without paying tax. And even though not all U.S.

 5   shareholders enjoy tax-free repatriation under the TCJA, it is reasonable and administratively

 6   efficient to treat all CFC earnings the same under § 965. This ensures that tax deferral of subpart

 7   F income uniformly ends for all taxpayers. See H.R. Rep. No. 115-466, at 606–07. It also avoids

 8   the IRS having to track subpart F income separately depending on whether a taxpayer receives

 9   tax-free repatriation under the TCJA.

10           While taxpayers may dislike the “mandatory repatriation” mechanism of § 965, they

11   cannot defeat it by claiming lack of foreseeability. Complaint, ¶¶ 39-42. Taxpayers have no

12   vested rights in the Internal Revenue Code. Carlton, 512 U.S. at 33. A taxpayer’s alleged

13   reliance, expectation, or lack of notice is not sufficient to establish a constitutional violation. Id.

14   at 33–34. Congress can readjust the burdens of tax at any time, which by definition impacts

15   taxpayer expectations. Pension Benefit Guaranty Corp. v. R.A. Gray & Co., 467 U.S. 717, 729

16   (1984) (“legislation readjusting rights and burdens is not unlawful solely because it upsets

17   otherwise settled expectations”); Welch, 305 U.S. at 146–47 (taxation is “a way of apportioning

18   the cost of government”; “no citizen enjoys immunity from [the tax] burden”).

19           Following the Moores’ argument to its logical conclusion results in an absurd outcome.

20   In essence, they argue that the indefinite tax deferral they enjoyed pre-TCJA somehow created

21   an enforceable right to continue deferring tax. Complaint, ¶¶ 11, 41. But no person enjoys the

22   right to freeze the state of the law they relied upon in arranging their affairs. Landgraf, 511 U.S.

23   244, 269 n.24 (1994) (“If every time a man relied on existing law in arranging his affairs, he

24
      U.S. Motion to Dismiss                     28                      U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                       Tax Division, Western Region
                                                                         P.O. Box 683
                                                                         Washington, D.C. 20044
                                                                         Telephone: 202-616-3822
             Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 31 of 35



 1   were made secure against any change in legal rules, the whole body of our law would be ossified

 2   forever.”); Carlton, 512 U.S. at 33–34; supra Section IV.C.2.

 3           Assuming any credence is given to the Moores’ retroactivity position, courts have

 4   repeatedly upheld retroactive tax legislation against a due process challenge. See, e.g., Carlton,

 5   512 U.S. at 30 (citing cases); Licari v. Comm’r, 946 F.2d 690, 693–95 (9th Cir. 1991) (4-year

 6   retroactive application of higher penalty rates for substantial understatements of tax); Canisius

 7   College v. United States, 799 F.2d 18, 25–27 (2d Cir. 1986) (4-year retroactive application of

 8   statute requiring payment of FICA taxes on contributions made to section 403(b) “salary

 9   reduction” plans), cert. denied, 481 U.S. 1014 (1987). While many tax statutes involve two or

10   fewer years of retroactivity, the Supreme Court has never imposed a time limit on a tax statute’s

11   application. Licari, 946 F.2d at 695; Wiggins v. Comm’r, 904 F.2d 311, 316 (5th Cir. 1990).

12   Instead, courts must engage in a case-by-case analysis under the Carlton standard, considering

13   “the nature of the tax and the circumstances in which it is laid.” Welch, 305 U.S. at 147; Licari,

14   946 F.2d at 695; Wiggins, 904 F.2d at 316; Canisius College, 799 F.2d at 26–27. Section 965

15   passes the Carlton test by using rational means to accomplish a legitimate purpose.

16           Furthermore, § 965 is distinguishable from the few cases where courts have struck down

17   retroactive tax statutes. Those cases are generally decades old and relate to “wholly new” taxes

18   that were imposed retroactively. See Untermyer v. Anderson, 276 U.S. 440, 444–46 (1928)

19   (striking down the nation’s first gift tax as applied to a gift made prior to the statute’s

20   enactment); Blodgett v. Holden, 275 U.S. 142, 147 (1927) (per curiam) (plurality opinion on

21   same issue as Untermyer; holding that the nation’s first gift tax cannot be applied to a gift made

22   prior to the statute’s enactment, with the justices split on whether to rule on constitutional

23   grounds or statutory interpretation grounds); Nichols v. Coolidge, 274 U.S. 531, 533, 542–43

24
      U.S. Motion to Dismiss                    29                       U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                       Tax Division, Western Region
                                                                         P.O. Box 683
                                                                         Washington, D.C. 20044
                                                                         Telephone: 202-616-3822
               Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 32 of 35



 1   (1927) (holding that decedent’s gross estate could not include property transferred by decedent

 2   12 years prior to passage of estate tax statute). The Supreme Court has recognized that those

 3   cases “were decided during an era characterized by exacting review of economic legislation

 4   under an approach that has long since been discarded.” Carlton, 512 U.S. at 34. To the extent

 5   their authority survives, they are limited to situations involving “the creation of a wholly new

 6   tax,” and do not control when “assessing the constitutionality of subsequent amendments that

 7   bring about certain changes in operation of the tax laws.” Id. Section 965 does not impose a new

 8   tax, but instead implements a change to the operation of subpart F. Thus, the outdated, Lochner

 9   Era tax cases on retroactivity have no significance here.

10            Examples outside the tax sphere are informative as well. The Carlton standard that

11   applies to tax statutes is the same as that applied to retroactive economic legislation. Carlton,

12   512 U.S. at 30–31; Pension Benefit Guaranty Corp., 467 U.S. at 733. Courts have upheld the

13   following laws upon due process challenge: (1) the Federal Coal Mine Health and Safety Act of

14   1969, under which coal mine operators had to compensate former employees who had stopped

15   working in the industry before the statute was enacted, Usery v. Turner Elkhorn Mining Co., 428

16   U.S. 1, 14–20 (1976); (2) a 1960 expansion to the Anti-Kickback Act that applied to kickbacks

17   made an indefinite number of years earlier, United States v. Perry, 431 F.2d 1020, 1023–24 (9th

18   Cir. 1970);20 and (3) the Portal to Portal Act of 1947, which eliminated causes of action that had

19   accrued up to 9 years earlier under the Fair Labor Standards Act, Battaglia v. Gen. Motors Corp.,

20   169 F.2d 254, 259–61 (2d Cir. 1948). The upshot of these examples is that Congress can change

21   legislative policy in a manner that has substantial retroactive impact without running afoul of the

22
     20
        In Perry, the Ninth Circuit stated “there can be no due process objection when the defendants’ course of conduct
23   is in violation of the longstanding public policy against kickbacks,” but declined to definitively resolve the
     constitutional question as to the defendants without a more developed factual record. 431 F.2d at 1024.
24
      U.S. Motion to Dismiss                          30                         U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                               Tax Division, Western Region
                                                                                 P.O. Box 683
                                                                                 Washington, D.C. 20044
                                                                                 Telephone: 202-616-3822
             Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 33 of 35



 1   Constitution. See Pension Benefit Guaranty Corp., 467 U.S. at 730 (recognizing legislation can

 2   “impose a new duty or liability based on past acts”).

 3          In the case of § 965, Congress is not enacting a new policy so much as ensuring taxpayers

 4   do not reap a windfall during the transition to the post-TCJA tax system. But assuming § 965

 5   imposes a “new” tax, it is analogous to situations in which Congress has decided to switch

 6   policies. This necessarily entails a rebalancing of the burdens imposed upon citizens. See

 7   Carlton, 512 U.S. at 33 (taxation is “a way of apportioning the cost of government”); Turner

 8   Elkhorn, 428 U.S. at 18–19 (Congress can spread the costs of employee disabilities among

 9   “those who have profited from the fruits of their labor”, and choose how to rationally impose that

10   burden). In departing from a worldwide tax system, Congress had to address the potential

11   windfall for CFCs that had stockpiled deferred income over many years. Congress chose § 965

12   as its solution to curb the windfall, and it was a rational measure.

13          In sum, § 965 is not retroactive, and even if it were, it is constitutional under the Carlton

14   test. The Moores fail to state a claim on their Due Process Clause challenge.

15                                             CONCLUSION

16          For the reasons stated above, the Court should dismiss the Moores’ Complaint under Rule

17   12(b)(6). The Moores do not state a plausible claim to relief on their direct tax claim (Count

18   One) or on their retroactivity claim (Count Two).

19   //

20   //

21   //

22   //

23   //

24
      U.S. Motion to Dismiss                    31                     U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                     Tax Division, Western Region
                                                                       P.O. Box 683
                                                                       Washington, D.C. 20044
                                                                       Telephone: 202-616-3822
             Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 34 of 35



 1   Dated: February 24, 2020

 2

 3                                             Respectfully submitted,

 4                                             RICHARD E. ZUCKERMAN
                                               Principal Deputy Assistant Attorney General
 5
                                               /s/ Kari M. Larson
 6                                             KARI M. LARSON
                                               Senior Litigation Counsel
 7                                             JENNIFER Y. GOLDEN
                                               Trial Attorney
 8                                             U.S. Department of Justice, Tax Division
                                               P.O. Box 683, Ben Franklin Station
 9                                             Washington, D.C. 20044
                                               Tel: 202-616-3822 (Larson)
10                                             Tel: 202-307-6547 (Golden)
                                               Fax: 202-307-0054
11                                             Kari.M.Larson@usdoj.gov
                                               Jennifer.Y.Golden@usdoj.gov
12
                                               Attorneys for the United States of America
13

14

15

16

17

18

19

20

21

22

23

24
      U.S. Motion to Dismiss          32                  U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                        Tax Division, Western Region
                                                          P.O. Box 683
                                                          Washington, D.C. 20044
                                                          Telephone: 202-616-3822
             Case 2:19-cv-01539-JCC Document 26 Filed 02/24/20 Page 35 of 35



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on February 24, 2020, I served a copy of the foregoing document by

 3   filing a copy through the Court’s CM/ECF system, which will send an electronic copy to:

 4   James R. Morrison (jmorrison@bakerlaw.com)
     Baker & Hostetler LLP
 5   999 Third Avenue
     Suite 3600
 6   Seattle, WA 98104-4040

 7   Andrew M. Grossman (agrossman@bakerlaw.com)
     David B. Rivkin, Jr. (drivkin@bakerlaw.com)
 8   Jeffrey H. Paravano (jparavano@bakerlaw.com)
     Katherine L. McKnight (kmcknight@bakerlaw.com)
 9   Nicholas C. Mowbray (nmowbray@bakerlaw.com)
     Baker & Hostetler LLP
10   Washington Square, Suite 1100
     1050 Connecticut Avenue, N.W.
11   Washington, D.C. 20036-5304

12   Competitive Enterprise Institute
     Sam Kazman (Sam.Kazman@cei.org)
13   Devin Watkins (Devin.Watkins@cei.org)
     1310 L Street NW, 7th Floor
14   Washington, D.C. 20005

15   Attorneys for Plaintiffs

16

17
                                                        /s/ Kari M. Larson
18                                                      KARI M. LARSON
                                                        Senior Litigation Counsel, Tax Division
19                                                      U.S. Department of Justice

20

21

22

23

24
      U.S. Motion to Dismiss                 33                    U.S. DEPARTMENT OF JUSTICE
      (Case No. 2:19-cv-01539-JCC)                                 Tax Division, Western Region
                                                                   P.O. Box 683
                                                                   Washington, D.C. 20044
                                                                   Telephone: 202-616-3822
